Citation Nr: 1315861	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  06-12 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral upper extremity numbness (aside from carpal tunnel syndrome (CTS)).


WITNESSES AT HEARING ON APPEAL

Appellant and N.C.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active duty service from May 1968 to April 1970, to include service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a Travel Board hearing before a member of the Board in March 2010.  The transcript of that hearing is of record and has been reviewed.

This claim was remanded by the Board in September 2010 for further evidentiary development.  In June 2012, the Board granted service connection for cervical strain and remanded the  matter of service connection for bilateral upper extremity numbness to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA medical examination.  The action specified in the June 2012 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In a subsequent June 2012 RO decision, the Veteran was granted entitlement to service connection for carpal tunnel syndrome (CTS)  of the right and left upper extremities secondary to his service connected cervical spine strain.  Accordingly, the scope of the issue on appeal is limited to whether the Veteran has additional disability, aside from CTS, which is manifested by numbness of the bilateral upper extremities.  

In a November 2012 letter, the Veteran has complained that he has not been provided with retroactive payment of an award granting service connection for chronic cervical sprain and bilateral CTS.  This matter is referred to the RO for the appropriate development.  


FINDING OF FACT

The Veteran does not have additional disability manifested by bilateral numbness of the upper extremities which is attributable to service or service-connected cervical strain; service connection has been granted for CTS of the bilateral upper extremities based on impairment of the median nerve and is manifested by numbness and weakness. 


CONCLUSION OF LAW

The criteria for service connection for numbness of the bilateral upper extremities  have not been met.  38 U.S.C.A. § 1110, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  

Under 3.303(a), "other organic diseases of the nervous system" is listed as a chronic disease.

Certain chronic diseases, including "other organic diseases of the nervous system" may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2012). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012). 

VA regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2012).  Acute and subacute peripheral neuropathy are required to become manifest to a compensable degree within one year of service.  

A veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  39 U.S.C.A.  § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2012).  

The Veteran is seeking entitlement to service connection for bilateral upper extremity numbness.  The claim was originally developed as a claim for bilateral upper extremity numbness secondary to in-service herbicide exposure.  However, the Veteran stated at his March 2010 Travel Board hearing that he believes his upper extremity numbness is the result of his neck disability.  At the outset, it should be noted that service connection is in effect for a cervical strain.  The disability is rated 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237 based on limitation of motion of the cervical spine. Service connection is also in effect for CTS of the bilateral upper extremities as secondary to cervical strain.  This disability is rated 10 percent disabling for each upper extremity under 38 C.F.R. §4.124a, Diagnostic Code 8515 based on mild incomplete paralysis of the median nerve. The remaining question before the Board is whether the Veteran has additional disability (aside from service-connected CTS) which is manifested by bilateral upper extremity numbness.

Service treatment records are negative for any complaints of or treatment for 
numbness or tingling in the upper extremities.  

Post-service, there is no evidence of complaints of or treatment for upper extremity numbness until 2004, when private medical records from Dr. D.O. note complaints of weakness in the left arm with a history of cervical degenerative disc disease.  Records from North Texas Neurosurgical Associates note complaints of neck pain that radiates into the arms with numbness and tingling extending into the fourth and fifth digits in June 2004.  

In his April 2006 substantive appeal, the Veteran stated that he has experienced "trouble with his arms and hands" since an injury to his neck in service.  

A June 2006 decision of the Social Security Administration (SSA) noted that the Veteran suffers from chronic pain syndrome and numbness in the upper extremities due to post cervical fusion and post resection of the distal right clavicle.  

At an October 2010 VA examination it was noted that the Veteran was diagnosed with both bilateral carpal tunnel syndrome and left C6 radiculopathy as evidenced by both clinical and EMG studies.  

In a December 2011 opinion, the examiner concluded that the Veteran's neurological problems are not related to exposure to Agent Orange or other herbicides nor were they related to his service connected shoulder disability.

In June 2012, the Veteran was afforded a VA examination of his peripheral nerves.  The examiner concluded that the Veteran does not have a peripheral nerve condition or peripheral neuropathy.  It was acknowledged that the Veteran had cervical strain and had symptoms associated with cervical fusion. It was also noted that he does not have CTS. 

Based on all the above evidence, the Board finds that entitlement to service connection for bilateral numbness of the upper extremities claimed as peripheral nerve disability or peripheral neuropathy must be denied.  

Under 38 U.S.C.A. § 1131, a claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

The Veteran has reported symptoms of numbness and weakness in the upper extremities, and the 2012 VA examiner concluded that these symptoms are secondary to the Veteran's service connected cervical strain.  In June 2012, the RO granted service connection for neurological impairment of the bilateral upper extremities as secondary to his service connected cervical spine disability.  The RO characterized this disability as CTS.  Although CTS may not be the correct diagnosis (see June 2012 VA examination report), the fact remains that the Veteran is being properly compensated for  neurological impairment. In fact, the RO scheduled the Veteran for a VA examination in order to resolve whether the Veteran had any additional disability aside from the impairment recognized by the RO as CTS (or median nerve impairment).  As discussed, no additional impairment was detected. A peripheral nerve disability, to include peripheral neuropathy, was not diagnosed following an extensive neurological examination. 

Thus, the grant of service connection for bilateral upper extremity numbness as secondary to cervical strain would constitute pyramiding given the current award of separate 10 percent ratings for each upper extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8515.  See 38 C.F.R. § 4.14 (Evaluation of the same manifestations of a disability under different diagnoses is to be avoided).  

The preponderance of the evidence is against a finding that the Veteran has any other neurological disability of the upper extremities for which service connection can be granted.  

There is no evidence of bilateral upper extremity numbness in service or within one year of service.  Therefore, service connection cannot be granted on a presumptive basis for either a chronic disease or exposure to herbicides in Vietnam.  

The Veteran's symptoms developed many years after service and the October 2010 VA examiner has concluded that they have are not related to exposure to Agent Orange or other herbicides.  The preponderance of both VA and private medical records attributes the Veteran's current complaints of upper extremity numbness and weakness to his cervical spine disability.  As noted above, the Veteran has already been granted service connection for related impairment. 

For all the above reasons, entitlement to service connection for a peripheral nerve disorder or peripheral neuropathy, claimed as entitlement to service connection for bilateral upper extremity numbness, is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).


The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by letters sent to the Veteran in July 2004 and March 2006.  These letters informed the Veteran of what evidence was required to substantiate his claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

However, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of a letter sent to the appellant in March 2006.  Although the notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records and records from SSA.  The Veteran submitted private medical records, and was provided an opportunity to set forth his contentions during the March 2010 hearing before a Veterans Law Judge.  In this regard, the Board notes that in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that there are two duties imposed by 38 C.F.R. § 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked are not impacted by the Veteran's receipt of letter that complies with VA's duty to notify.  In this case, during the Board hearing, testimony was elicited regarding the elements that were lacking to substantiate the claim and the Veteran and his representative demonstrated actual knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran's understood the criteria necessary to substantiate his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  Further, a review of the record also reveals no assertion, by the Veteran or his representative, that VA or the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Accordingly, the Veteran is not shown to be prejudiced on this basis.   

The appellant was afforded a VA medical examination in October 2010 and June 2012.  The June 2012 examination is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Entitlement to service connection for bilateral upper extremity numbness is denied.  



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


